Filed 11/19/13 In re Jeremiah D. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re JEREMIAH D., a Person Coming                                   B248566
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. CK97189)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

T.D.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Marguerite D.
Downing, Judge. Affirmed.
         Suzanne Davidson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel and
Jessica S. Mitchell, Deputy County Counsel for Plaintiff and Respondent.
       The father, T.D., appeals from the jurisdictional and dispositional orders of the
juvenile court. At the time the jurisdictional and dispositional orders were entered as to
the father, they were likewise entered as to the mother. The mother has not appealed.
The judgment is final as to the mother. (Code Civ. Proc., § 906; In re Matthew C. (1993)
6 Cal.4th 386, 393; Wanda B. v. Superior Court (1996) 41 Cal.App.4th 1391, 1395.)
Thus the juvenile court has jurisdiction over the father based upon the findings as to the
mother. (In re I.A. (2011) 201 Cal.App.4th 1484, 1491; In re Alexis E. (2009) 171
Cal.App.4th 438, 451.) Finally, the father’s challenge to dispositional order has no merit.
No objection was interposed to the dispositional order. In fact, the father consented in
writing to the dispositional order and its drug related conditions. (In re Ethan C. (2012)
54 Cal.4th 610, 640-641; Hasson v. Ford Motor Company (1982) 32 Cal.3d 388, 420-
421; In re John M. (2013) 217 Cal.App.4th 410, 419; In re N.M. (2011) 197 Cal.App.4th
159, 167; Kevin R. v. Superior Court (2010) 191 Cal.App.4th 676, 686.)


                                      DISPOSITION

       The orders under review are affirmed.


                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P. J.


We concur:


       MOSK, J.


       KRIEGLER, J.




                                             2